TMartin, J.
delivered the opinion of the court. The plaintiff's object is the rescission of the sale of a negro woman, whom he purchased from the defendant, on account of her being addicted to robbery ; being in the habit of running away, and attached with a convulsive disorder, incurable in its nature, during which she is every time near the grave. He avers that these redhibitory defects existed, in the knowledge of the vendor, before the sale. The general issue was pleaded. There was judgment for the plaintiff, and the defendant appealed.
Celeste deposed that the defendant brought Caroline to her house, with an iron collar and her hands tied, and told the deponent she had stolen *314some handsome dresses, and he wished to know, whether, as she said, they belonged to the deponent, or some of her people. He said that she, Caroline, had run away several times. The deponent came on board of the same vessel from Baltimore, to New-Orleans, with Caroline, who, during the voyage, complained of being sick and of a pain in her side.
East’n District
June, 1820
Dr. Martin deposed, that on the 13th of May, 1817, at midnight or one of the clock, he was called by the defendant to Caroline, whom he found on a bed quite senseless, from an hysteric affection, that he attended to her for forty-eight hours, when she recovered, and he withdrew, not being the family physician.
Desiree Leblanc deposed, that Caroline was placed under her, to learn how to plait, the defendant put an iron collar on her, because she ranaway for eight days. She remained five months with the witness.
Dr. Lacroix deposed, that during the last eighteen months, the plaintiff called him four or five times to Caroline, whom he found attacked by hysteric fits, which rendered her senseless for several hours. The first time he saw her, she clattered her teeth, and several persons were required to hold her ; she bellowed and had a difculty in swallowing. It would be dangerous *315for her to be near fire or water, when the fit comes on. He believes the disease incurable, and seated in the nervous system.
Prevot deposed, that Caroline, was for five or six months in his service : that she had, during that time, three or four fits, which appeared to be symptoms of epilepsy ; that the last lasted two hours, during which she was totally senseless, and for the two following days, she was unable to do any thing.
Mrs. Goiffon deposed, that she is intimate at the defendant’s ; that she has known Caroline for three years, she was the nurse of the children ; that Mr. and Mrs. Gales have too much sense to suffer near them a servant attacked by any bad disorder ; that she never knew her to runaway but once, when she was absent for four days. She enjoyed good health.
Miss Reynaud is a relation of the defendant, and has known Caroline in his possession three or four years, always healthy. She only ran away once, and was then absent for four or five days, having been threatened with a whipping.
Dr. Goiffon was the defendant’s physician. Caroline was subject to hysteric fits, otherwise called mal de mere. He does not consider the disease as incurable, it yields in four or five days to anti-spasmodic medicines.
Canonge for the plaintiff, Carleton for the defendant.
It does not appear to us, that the parish judge erred. It is true, the doctors, examined on each side, disagree as to the curability of the disorder. Certain it is that, in the language of the code, the slave’s “ services are so inconvenient, difficult and interrupted, that itis presumed the buyer would not have bought her at all, if he had been acquainted with the defect.” Civil Code, 358, art. 80.
It is, therefore, ordered, adjudged and decreed, that the judgment of the parish court he affirmed with costs.